Citation Nr: 0845064	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-29 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than September 
29, 2005, for the assignment of a 60 percent rating for 
psoriasis.

2.  Entitlement to an effective date earlier than September 
29, 2005, for the assignment of a 30 percent rating for 
irritable bowel syndrome.

3.  Entitlement to an effective date earlier than February 
18, 2004, for the assignment of a 30 percent rating for a 
mood disorder.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hypertension, and, if so, whether service 
connection is warranted.

5.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for migraine headaches, and, if so, whether 
service connection is warranted.

6.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for neck and back pain, and, if so, whether 
service connection is warranted.


WITNESS AT HEARING ON APPEAL

Veteran

REPRESENTATION

Veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to July 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the RO 
in Louisville, Kentucky, which granted increased ratings of 
60 and 30 percent for psoriasis and irritable bowel syndrome, 
respectively, effective September 29, 2005.  The issue of an 
earlier effective date for a 30 percent rating for a mood 
disorder arises from a December 2004 rating decision.  The 
petitions to reopen service connection claims for 
hypertension, migraine headaches and neck and back pain arise 
from a May 2005 rating decision.  

The veteran testified before the undersigned at a May 2008 
videoconference hearing.  A transcript has been associated 
with the file.

The veteran has also submitted statements, the first in May 
2007, to the effect that his service connected psoriasis and 
its treatment damages his clothes, creating a financial 
hardship.  The Board finds that these statements are 
sufficient to make a claim for a clothing allowance.  See 
38 C.F.R. § 3.810 (2008).  The matter is REFERRED to the RO 
for appropriate action.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's earlier effective date claims must be remanded 
to afford the veteran due process.  The RO granted a 60 
percent rating for psoriasis and a 30 percent rating for IBS 
in a May 2006 rating decision.  The veteran filed a Notice of 
Disagreement that same month.  The RO adjudicated the 
veteran's disagreement with the effective dates assigned for 
his 60 percent and 30 percent ratings as earlier effective 
date claims.  While the veteran has pursued the claim as 
developed by the RO, the veteran's May 2006 Notice of 
Disagreement also made two motions for revision of prior 
rating decisions on the basis of clear and unmistakable error 
(CUE).  These motions attempt to establish the same benefit 
in a collateral attack on prior decisions.  The first motion 
indicates that the November 2003 rating decision implementing 
his previous 30 percent rating for psoriasis must have been 
in error because use of a corticosteroid, the grounds for his 
60 percent psoriasis rating, had begun in 1997, well before 
the November 2003 rating decision.  He indicated that "the 
VA would correct the mistake" if he reapplied for benefits.  
The second motion stated that the RO had mistakenly service 
connected him for gastroesophageal reflux disease (GERD) and 
duodenitis in his original October 1998 rating decision, when 
in fact he had IBS, and bore that diagnosis at that time.  
Correctly rated, the veteran argues that his initial rating 
would have been 30 percent, not ten percent.  The Board 
concludes that the veteran has adequately pled these CUE 
motions.  See Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  The RO did not adjudicate either CUE motion.  

If these motions are granted, the appealed earlier effective 
date claims presently before the Board would become moot.  As 
a result, the CUE motions and effective date claims are 
inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on 
one issue would have a "significant impact" on a veteran's 
claim for the second issue).  Accordingly, the effective date 
claims must be remanded to provide the RO the opportunity to 
address the CUE motions in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Other matters must also be remanded.  The veteran is service 
connected for a mood disorder.  In December 2004, the veteran 
was granted an increased rating of 30 percent in a RO rating 
decision.  A June 2005 report of contact indicates that the 
veteran claimed to have filed a claim for reconsideration of 
the effective date of his recent increase.  As this is the 
only increase in compensation for the prior two years, the 
Board concludes that the veteran was attempting to 
disagreement with the effective date determination.  The 
Board concludes that the veteran has submitted a timely 
Notice of Disagreement as to the effective date for the 
assignment of a 30 percent rating for a mood disorder.  The 
claim must be remanded to allow the RO to provide the veteran 
with a statement of the case (SOC) on this issue.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, the issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Finally, the veteran has several claims pending which are in 
various stages of appellate development, to include claims 
for earlier effective dates and petitions to reopen claims 
for service connection for hypertension, migraine headaches 
and neck and back pain.  When the veteran testified before 
the undersigned, only the effective date issues were 
addressed.  There is no indication that he was not given an 
opportunity to testify as to all of the matters on appeal.  
Nevertheless, since this case has to be remanded he must be 
extended the opportunity to present at another hearing to 
discuss the matters that were not presented at the May 2008 
Board videoconference hearing.


Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the motions 
of CUE as to the November 2003 rating 
decision that assigned a 30 percent rating 
for psoriasis effective from August 30, 
2002, and the October 1998 rating decision 
that assigned a 10 percent rating for 
GERD.  

2.  If the CUE motions are denied, the RO 
should readjudicate the earlier effective 
date claims on the merits.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

3.  Provide the veteran with a statement 
of the case as to the issue of an earlier 
effective date for the assignment of a 30 
percent rating for a mood disorder.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.

4.  Schedule the veteran for a hearing 
before a Veterans Law Judge at the RO on 
the issues of the petitions to reopen, if 
he so desires, and notify him of the 
scheduled hearing at the latest address of 
record.  This hearing is to be scheduled 
in accordance with applicable law.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

